Citation Nr: 1137604	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  08-01 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person (A&A) or at the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The Veteran had active service in the US Army from December 1973 to April 1974.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of August 2007 of the Department of Veterans Affairs (VA) Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has come to the Board claiming that the RO erred when it failed to grant him benefits pursuant to 38 U.S.C.A. § 1114 based on the need for aid and attendance or at the housebound rate.  The Veteran has asserted that as a result of his nonservice-connected disabilities, that of severe lumbar paravertebral myositis with radiculopathy, a depressive disorder not otherwise specified, a left knee disability, uncontrolled arterial hypertension, and hearing loss of the right ear, he is unable to properly care for him.  He further maintains that his disabilities, due to their severity, prohibit him from leaving his home.  Hence, he asks that the Board reverse the RO's decision and grant him the benefits he humbly requests.

Under the pertinent criteria, the law provides that special monthly compensation is payable if a veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350 (2011).  The criteria for determining that a service member is so helpless as to be in need of regular aid and attendance are contained in 38 C.F.R. § 3.352(a) (2011).

Determinations as to the need for aid and attendance are factual in nature and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as the:

(1)  Inability of the claimant to dress or undress him or herself or to keep him or herself ordinarily clean and presentable;

(2)  Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance;

(3)  Inability of the claimant to feed him or herself through loss of coordination of upper extremities or through extreme weakness;

(4)  Inability to attend to the wants of nature; or

(5)  Incapacity, either physical or mental, that requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.

It is not required however that all of the disabling conditions enumerated be present before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his or her condition as a whole, and the need for aid and attendance must be regular, not that there be a constant need.  38 C.F.R. § 3.352(a) (2011).

An individual who is bedridden shall also be considered to require regular aid and attendance.  "Bedridden" constitutes a condition that through its essential character actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed bedrest for a lesser or greater portion of the day to promote convalescence or cure will not suffice.  Id.

The appellant has been granted a nonservice-connected pension as a result of various disabilities he now suffers therefrom.  Those disabilities, along with the disability rating assigned thereto, are as follows:

Severe lumbar paravertebral myositis with clinical L4, L5, S1 lumbar radiculopathy
					40 percent disabling
Depressive disorder not otherwise specified 
					30 percent disabling
Status post-operative left knee arthroscopic surgery times three with significant degenerative joint disease of the knees and metallic foreign body of the soft tissues of the right side by x-rays 
					20 percent disabling
Uncontrolled arterial hypertension 
					10 percent disabling
Right ear hearing loss 
					0 percent disabling

Combined Evaluation For Pension		70 percent

As noted, it is these disabilities that he avers puts him in need of aid and attendance and keeps him housebound.

The claims folder contains a VA Aid and Attendance Examination that was accomplished in conjunction with this claim.  That exam was performed in June 2007.  It is noted that the examiner stated that he had not reviewed the claims folder.  Upon completing the exam, the examiner did not indicate that the appellant's disabilities were so disabling that he needed aid and attendance of another person in order to accomplish the activities of daily living.  Because there is insufficient information as to whether the Veteran's actual nonservice-connected disabilities are so severe as to require the need of aid and attendance of another person, it is the determination of the Board that the claim should be returned to the RO/AMC so that another examination may be accomplished.  Such an action will ensure that the VA has completed its duty to assist the Veteran in providing him a complete and accurate medical examination in conjunction with his claim and it will also allow the VA to obtain medical information which may be used to address the assertions made by the Veteran.

The Board further notes that the record insinuates that the Veteran has received disability benefits from the Social Security Administration (SSA).  The United States Court of Appeals for Veterans Claims (Court) has held that VA must obtain Social Security Administration decisions and records which may have a bearing on the appellant's claim.  Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court has found that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  In this instance, the record is unclear as to what "disability" benefits he is receiving from SSA.  Nevertheless, there is no indication that any effort has been made to secure the SSA decision awarding such benefits or any associated medical records.  Hence, in keeping with the Board's duty to assist the Veteran with his claim, the claim must be remanded so that the SSA decision and medical records may be obtained and incorporated into the claims file.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).

Also, because the claim is being returned for additional development, copies of any available VA records subsequent to 2003 should be obtained and incorporated in the claims file.  It is important to note that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, these treatment records should be associated with the claims file.  Any outstanding private records that are relevant to the claim, and not already of record, should be obtained as well.

Accordingly, this case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and ask that he identify any private medical records that have not yet been provided to VA, with respect to his nonservice-connected disabilities, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all identified private sources (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any treatment records are not successful, the AMC/RO should inform the Veteran of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2011).

2.  The AMC/RO should associate with the claims folder VA medical records pertaining to the appellant that date from January 2003 to the present.  The AMC/RO should ensure that it has obtained all of the appellant's paper and electronic VA medical treatment records including those records that may have been produced when the appellant received treatment at the VA facility located in Ponce, the Commonwealth of Puerto Rico.  

3.  The AMC/RO should request all documents pertaining to any award or denial of benefits from the Social Security Administration (SSA), and specifically request a copy of the decision awarding or denying any benefits and copies of the medical records, upon which the SSA based its decision.  If no records are forthcoming, the Veteran should be notified of this fact pursuant to 38 C.F.R. § 3.159(e) (2010).

4.  Only after all of the Veteran's medical and SSA records have been obtained and included in the claims folder for review, the RO/AMC should then schedule the Veteran for an appropriate VA examination to determine his need for special monthly compensation based on the need for regular aid and attendance or on being housebound due to nonservice-connected disabilities.  The examiner should be given a copy of this remand and the Veteran's entire claims folder.  The examiner should be requested to review the Veteran's medical history and state that this has been accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The purpose of the examination is to determine housebound status or the need for regular aid and attendance.  Each of the Veteran's nonservice-connected disabilities should be evaluated, and the examiner is asked to describe the nature of the Veteran's disabilities and the effect of his disabilities on his ability to perform daily functions.

Specifically, is the Veteran unable to dress or undress herself and keep herself ordinarily clean and presentable?  Does he require frequent adjustment of any special prosthetic or orthopedic appliances that cannot be done without aid?  Is he unable to feed herself through loss of coordination of upper extremities or through extreme weakness, or unable to attend to the wants of nature?  Does he have incapacity, physical or mental, that requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment?  Does he have any disability that requires that he remain in bed?  Is he substantially confined to him dwelling and the immediate premises, and if so, it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime?

When the examiner makes his or her determination with respect to the above questions, the examiner should specify that it is his nonservice-connected disabilities that would cause the Veteran to be housebound or to depend on another for regular aid and attendance.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination report.

5.  The RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the requisite report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, the RO/AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case.  The supplemental statement of the case must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Prior to the claim being returned to the Board for review, the RO/AMC must ensure that all documents contained in the claims folder have been translated from Spanish to high English.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


